Citation Nr: 1413393	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  05-12 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for PTSD, evaluated as 50 percent disabling prior to July 24, 2007 and as 70 percent disabling thereafter.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).

4.  Whether the April 21, 1970, rating decision's assignment of a noncompensable disability evaluation for the Veteran's history of intestinal parasitism was clearly and unmistakably erroneous (CUE).


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney

WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran had active service from November 1965 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  This case has had a complex procedural history, as detailed below, to include prior actions by the Board.

In August 2008, the Board denied an increased rating for the Veteran's PTSD and remanded the issue of entitlement to service connection for hypertension.  In addition, the Board dismissed without prejudice a request for revision of an April 1970 rating decision which assigned a noncompensable evaluation for intestinal parasitism on the basis of CUE.  The Veteran appealed the Board's denial of a higher evaluation for PTSD to the United States Court of Appeals for Veterans Claims (Court).  By an August 2009 the Court, pursuant to a joint motion for partial remand (JMR) vacated the Board's decision to the extent it denied a higher rating for PTSD, and remanded the case to the Board for compliance with the instructions in the JMR.  The portion of the Board decision which dismissed without prejudice the request for revision of an April 1970 rating decision was left undisturbed.

While the PTSD issue was pending before the Court, the RO completed appropriate development on the issue of entitlement to service connection for hypertension as directed by the Board's August 2008 remand directives, and that issue was recertified to the Board. 

In May 2010 the Board remanded the PTSD issue and denied service connection for hypertension.  The Veteran appealed the denial of service connection to the Court. By a December 2010 order, the Court pursuant to a new JMR, vacated the Board's May 2010 denial of service connection for hypertension, and remanded the claim for compliance with the instructions in the JMR.

The Board notes that while the issue of a higher evaluation for PTSD was in remand status, a 70 percent rating was assigned for the Veteran's PTSD by a September 2007 rating decision, effective from July 24, 2007.  This rating decision was apparently promulgated after the Veteran's appeal was certified to the Board in 2007.  However, the issue remains in appellate status pursuant to AB v. Brown, 6 Vet. App. 35 (1993), and the issue has been identified on the title page to reflect this development.

The Board further notes that a November 2011 rating decision denied a new request from the Veteran for revision of the April 1970 rating decision which assigned a noncompensable (zero percent) evaluation for intestinal parasitism on the basis of clear and unmistakable error.  In February 2013, the Board noted that the Veteran's attorney had filed a Notice of Disagreement (NOD) to that decision in June 2012, and remanded the appeal, in part, for the promulgation of a Statement of the Case (SOC) on that issue.  An SOC was subsequently promulgated in February 2013, and the Veteran perfected his appeal as to this CUE claim by filing a Substantive Appeal in April 2013.

The Board also remanded the PTSD and hypertension claims for further development in February 2013.  Further, the Board determined that even though the issue of entitlement to a TDIU was not formally adjudicated below, the issue was part of the appeal pursuant to the holding of Rice v. Shinseki, 22 Vet. App. 447 (2009).  The TDIU claim was also remanded in February 2013 for further development.  All of these claims have been returned to the Board for further appellate consideration.

The Veteran also provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in August 2013.  A transcript of this hearing is of record.  Moreover, additional evidence was subsequently submitted directly to the Board through his attorney, accompanied by a waiver of initial consideration of such evidence by the agency of original jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304(c) (2013).

For the reasons addressed in the REMAND portion of the decision below, further development is still required regarding the PTSD, hypertension, and TDIU claims.  Accordingly, these claims are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  A rating decision promulgated April 21, 1970, established service connection for the Veteran's history of intestinal parasitism, and assigned a noncompensable (zero percent) rating for this disability.  The Veteran was informed of that decision by correspondence dated in May 1970, including his right to appeal, and did not appeal.

2.  The April 1970 rating decision's assignment of a noncompensable rating for the Veteran's history of intestinal parasitism was consistent with the evidence then of record and the law in effect at that time.

3.  To the extent there may have been any error in the April 1970 rating decision's assignment of a noncompensable rating for the Veteran's history of intestinal parasitism, the record does not show that had it not been made, it would have manifestly changed the outcome and it is not absolutely clear that a different result would have ensued. 



CONCLUSION OF LAW

The April 1970 rating decision's assignment of a noncompensable rating for the Veteran's history of intestinal parasitism was not the result of the CUE.  38 C.F.R. 
§ 3.105(a) (2013); Russell v. Principi, 3 Vet. App. 310 (1992). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, and a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013).  However, to the extent the Veteran's appeal is predicated on his contention of CUE in an April 1970 rating decision, neither the duty to notify nor the duty to assist provisions applies to claims of CUE in prior Board decisions or in prior rating decisions.  Parker v. Principi, 15 Vet. App. 407   (2002); Livesay v. Principi, 15 Vet. App. 165 (2001).

The Board does acknowledge, with respect to the August 2013 hearing, that the Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ accurately noted the CUE claim, asked questions to clarify the Veteran's contentions, and provided information on the nature of CUE claims to include that they must be based upon the evidence of record at the time of the decision in question.  Moreover, the statements and testimony of the Veteran in support of his CUE claim reflects he had actual knowledge of the elements necessary to substantiate this claim.  Finally, neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of this  hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board acknowledges that the Veteran previously provided testimony regarding his CUE claim at a prior hearing before personnel at the RO in June 2006.  However, this hearing was part of the evidence of record when the Board dismissed the CUE claim without prejudice in August 2008.  As this hearing was not conducted during the pendency of the current appellate claim, it does not appear an explicit analysis of whether this hearing was in accord with Bryant, supra, is necessary.  In any event, as with the August 2013 Board hearing, neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of this hearing.  Nevertheless, the Board notes that it will consider the contentions advanced by the Veteran regarding his CUE claim at this RO hearing, as well as any other contentions of record he has advanced in support thereof.

By way of history, the Board notes that a rating decision promulgated April 21, 1970, established service connection for the Veteran's history of intestinal parasitism, and assigned a noncompensable (zero percent) rating for this disability.  The Veteran was informed of that decision by correspondence dated in May 1970, including his right to appeal, and did not appeal.  Further, there was no additional evidence pertinent to the issue which was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the April 1970 rating decision became final.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1100, 20.1103.

Previous determinations which are final and binding will be accepted as correct in the absence of CUE.  38 C.F.R. § 3.105(a).  A decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

In order for there to be a valid claim of "clear and unmistakable error," there must have been an error in the prior adjudication of the claim.  Either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  The claimant, in short, must assert more than a disagreement as to how the facts were weighed or evaluated.  Errors that would not have changed the outcome are harmless.  By definition, such errors do not give rise to the need for revising the previous decision.  The words "clear and unmistakable error" are self-defining.  They are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.  A determination that there was CUE must be based on the record and the law that existed at the time of the prior RO or Board decision.  Russell v. Principi, 3 Vet. App. 310 (1992); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999); King v. Shinseki, No. 12-0949 (U.S. Vet. App. Feb. 26, 2014).

CUE is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts. Oppenheimer v. Derwinski, 1 Vet. App. 370 (1991).  CUE requires that error, otherwise prejudicial, must appear undebatably.  Akins v. Derwinski, 1 Vet. App. 228 (1991).  CUE is a very specific and rare kind of error.  Fugo v. Brown, 6 Vet. App. 40 (1993).  Merely to claim that there was CUE in a rating decision is not sufficient to raise the issue.  A claim of CUE on the basis that previous adjudications had improperly weighed the evidence can never rise to the stringent definition of CUE.

The Veteran has contended, in essence, that there was CUE in the April 1970 rating decision in that he satisfied the criteria for a compensable rating at that time for his intestinal parasitism.  He has submitted statements and hearing testimony to the effect he had active symptomatology at that time, and asserted that this is supported by evidence then of record to include records from a July to August 1969 hospitalization, and a March 1970 VA examination.  

To the extent the Veteran has provided statements and hearing testimony regarding his symptomatology subsequent to the April 1970 rating decision in support of his CUE claim, the Board notes that such evidence is not for consideration.  Neither are any medical records that were not physically or constructively of record at the time of that decision.  The determination regarding CUE must be made based on the record and the law that existed at the time the decision was made.  Russell, supra; Damrel v. Brown, 6 Vet. App. 242 (1994).  Evidence that was not of record at the time of the decision cannot be used to determine if CUE occurred.  Porter v. Brown, 5 Vet. App. 233 (1993).

At the time of the April 1970 rating decision, the Veteran history of intestinal parasitism was evaluated pursuant to the criteria found at 38 C.F.R. § 4.114 , Diagnostic Code 7321, amebiasis.  He has not alleged, nor does the record otherwise reflect, there was CUE in evaluating the disability pursuant to this Diagnostic Code.  Moreover, the record reflects he is still evaluated under this Code, and that the disability is currently evaluated as 10 percent disabling.

At the time of the April 1970 rating decision, Diagnostic Code 7321 provided that a 10 percent rating contemplated mild gastrointestinal disturbances, lower abdominal cramps, nausea, gaseous distention, and chronic constipation interrupted by diarrhea.  This was the highest rating assignable under that Code.  Moreover, this Code also provided that a noncompensable rating was to be assigned when the disability was asymptomatic.  38 C.F.R. Part 4 (1969 & 1970).  

The April 1970 rating decision cited to Diagnostic Code 7321, and included findings such as the fact his discharge examination was negative, and that the GI examination showed no abnormalities.  As the Code stated that a noncompensable rating was to be assigned when the condition was asymptomatic, and these findings indicate such was the case at the time of and following the Veteran's discharge, it appears the April 1970 rating decision was consistent with the law in effect at that time.

The Board acknowledges that the discussion of the Veteran's intestinal parasitism claim in the April 1970 rating decision was brief.  However, the Court has specifically held that RO failure to discuss the evidence and regulations in a pre-February 1990 decision cannot constitute CUE.  Eddy v. Brown, 9 Vet. App. 52 (1996); see also King, supra.  The Board further notes that the April 1970 rating decision did include references to the July to August 1969 hospitalization, the March 1970 VA examination, as well as other pertinent records dated in January 1969 and an April to May 1969 hospitalization.

With respect to the Veteran's assertions that the evidence of record did support a compensable rating at the time of the April 1970 rating decision, the Board notes that a finding of CUE would only be warranted if it was undebatable he satisfied the criteria for such a rating.  The Board acknowledges that he was hospitalized from April to May 1969, in part, for amebic dysentery.  However, the discharge diagnoses reflect that this condition was "treated and improved."  Moreover, it was stated in the report that the treating clinicians "feel he has recovered from all of his problems and now needs only a little bit of convalescence before he is ready to return to full duty."  The Board acknowledges that he was subsequently hospitalized from July to August 1969 for functional bowel syndrome.  Nevertheless, he was discharged from hospitalization, and there was no indication of any GI impairment on his August 1969 expiration of term of service examination which was completed after his release from hospitalization.  Further, the Veteran checked boxes on a concurrent Report of Medical History to reflect he did not have stomach, liver or intestinal trouble.

In view of the foregoing, the evidence of record does appear to support the April 1970 rating decision's finding that the Veteran's discharge examination was negative, even though it did acknowledge in-service treatment for the claimed condition.  Stated differently, it was consistent with the evidence then of record.

The Board also notes that while the Veteran did submit documents that he was seeking service connection for the claimed condition, the only description of his post-service symptomatology that was then of record appears to be that of the March 1970 VA examination.  In the report of that examination, it was noted that the Veteran described a poorly defined discomfort in the lower part of his belly that starts about 20 minutes after eating and remains for a half hour or an hour.  However, the physical examination itself revealed an unremarkable abdomen on examination, and X-ray studies of recent record were found to be normal.  During a contemporaneous psychiatric examination, he again complained of pain in his mid-abdomen after eating, which he had been told by his doctors was due to gas.  No findings were made regarding these complaints on the evaluation itself.

In short, the March 1970 VA examinations did show the Veteran complained of lower abdominal cramps and gaseous distention which are among the symptomatology associated with Diagnostic Code 7321.  However, these are not the only criteria contemplated by the 10 percent evaluation.  In pertinent part, the examination does not reflect he reported any nausea or chronic constipation. It should also be noted that, although diarrhea is identified as a symptom under that Code, it is within the context of "chronic constipation interrupted by diarrhea."  As noted, no complaints of constipation were noted at that time.  Further, the examiner stated that the Veteran's bowel habit was normal at the time of the examination.  The examiner also diagnosed history of intestinal parasitism.  The Board observes that the use of the term "history of" in the diagnosis suggests no current symptomatology of such.

In view of the fact that the March 1970 VA examination explicitly described the Veteran's abdomen as unremarkable, that X-ray studies of recent record were normal, and diagnosed history of intestinal parasitism, it appears the April 1970 rating decision's finding that the GI examination showed no abnormalities was consistent with the evidence then of record.

The Board acknowledges that the April 1970 rating decision did not include a discussion of the Veteran's complaints of lower abdominal cramps and gaseous distention as expressed at the March 1970 examination report.  However, in Gonzalez v. West, 218 F.3d 1378 (Fed. Cir. 2000) the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that "absent specific evidence indicating otherwise, all evidence contained in the record at the time of the RO's determination of the service connection must be presumed to have been reviewed by the Department of Veterans Affairs, and no further proof of such review is needed."  The Federal Circuit explicitly rejected the view that all evidence must be discussed; i.e., that an adequate "review" of the record did not require an explanation in the RO decision of the impact or lack thereof of every piece of evidence of record.  Further, to the extent this may constitute error in the April 1970 rating decision's assignment of a noncompensable rating for the Veteran's history of intestinal parasitism, the record does not show that had it not been made, it would have manifestly changed the outcome and it is not absolutely clear that a different result would have ensued.  As already noted, the Veteran had some but not all of the requisite symptomatology for a compensable rating under Diagnostic Code 7321.  Therefore, it was debatable whether a such a rating was warranted at that time based upon the evidence then of record.  

The Board acknowledges it could be argued that, as the Veteran did have some of the requisite symptomatology, the provisions of 38 C.F.R. § 4.7 were for consideration at the time of the April 1970 rating decision.  Then, as now, these regulatory provisions provide that where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R., Part 4 (1969, 1970 & 2013).  However, in determining whether there is CUE, the provision regarding resolution of reasonable doubt in favor of a claimant is not for application.  CUE requires that error, if it exists, be undebatable, or there was no CUE within the meaning of 38 C.F.R. § 3.105(a).  Rusell, supra; see also Yates v. West, 213 F.3d 1372 (2000).  Moreover, given the aforementioned findings of the March 1970 VA examination which the Board noted could support the rating decision's finding that the GI examination showed no abnormalities, it is debatable whether his symptomatology more nearly approximated the higher rating so as to warrant the 10 percent rating.

The Veteran does not appear to contend, nor does the record otherwise reflect, that the March 1970 VA examination was inadequate in this case.  Even if the examination were inadequate, a violation in the duty to assist does not constitute CUE.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  Moreover, the Court has indicated that an inadequate examination does not constitute CUE.  See Henry v. Derwinski, 2 Vet. App. 88, 90 (1992) (An error made by a VA doctor who examines a veteran is "not administrative error during the adjudication process which would require the prior decision to be reversed or amended...").

In view of the foregoing, the Veteran's assertion of CUE appears to constitute no more than disagreement with the manner in which the RO weighed the evidence at the time of the April 1970 rating decision.  It has long been held that a disagreement with how the evidence was weighed at the time of the prior decision cannot constitute CUE.

No other basis for finding CUE in the April 1970 rating decision's assignment of a noncompensable disability evaluation for the Veteran's history of intestinal parasitism is demonstrated by the record.  Therefore, the Veteran's claim of CUE must be denied.


ORDER

Inasmuch as the April 1970 rating decision's assignment of a noncompensable disability evaluation for the Veteran's history of intestinal parasitism was not CUE, the benefit sought on appeal is denied.


REMAND

The Board acknowledges that the Veteran has been accorded multiple examinations to evaluate his service-connected PTSD, with the most recent being in August 2011.  However, as it has been years since that examination, the Board is concerned the evidence of record may not accurately reflect the current nature and severity of this disability.  Moreover, the Veteran's description of his symptomatology at his August 2013 Board hearing suggests the disability may have increased in severity since this examination.  Consequently, the Board concludes that a contemporaneous examination is needed in order to make an informed decision regarding the Veteran's current level of functional impairment and adequately evaluate his current level of disability for his service-connected PTSD.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995).  

Regarding the hypertension claim, the Board observes that the Veteran has also been accorded multiple examinations, again with the most recent being in August 2011 with a supplemental opinion in June 2012.  In pertinent part, these examinations included opinions that addressed the etiology of the Veteran's hypertension, to include whether it was secondary to his service-connected PTSD.  However, at his August 2013 hearing, the Veteran attributed the development of his hypertension to taking salt and purification tablets in his water while on active duty in Vietnam.  See Transcript pp. 26-28.  He also noted that he developed parasites at that time, and, as such, appears to indicate his hypertension may be secondary to this service-connected disability as well.  Id. at p. 28.  As it does not appear he advanced such contentions prior to the August 2013 hearing, the medical opinions regarding the etiology of his hypertension did not have the opportunity to consider them in evaluating his claim.  Therefore, a remand is issued to obtain clarification whether these contentions warrant any revision in the opinions expressed.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.); Colvin, supra.

The Board also remanded the case in February 2013 to obtain private medical records regarding the Veteran from Methodist Hospital, noting, in pertinent part, that the Veteran had provided a signed release for such records in October 2010 authorizing VA to obtain his treatment records dating from June 2004 through the present.  In this regard, the RO requested the Veteran either submit such records or complete a new release for such.  The Veteran did not respond, but as the case is being remanded , another effort to obtain the records should be undertaken.  

Inasmuch as the resolution of the Veteran's PTSD and hypertension claims may affect his entitlement to a TDIU, the Board finds that these claims are inextricably intertwined.  Therefore, the Board must defer adjudication of the TDIU claim until the development deemed necessary for the PTSD and hypertension claims have been completed.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and addresses of all medical care providers who have treated the Veteran for his PTSD and hypertension since May 2013.  Moreover, with any necessary assistance from the Veteran, the RO should seek copies of the Veteran's treatment records from Methodist Hospital from June 2004 to the present.  

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service hypertension; as well as the nature, extent and severity of his PTSD symptoms and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded new examinations to evaluate his PTSD, and hypertension claims.  The claims folder should be made available to the respective examiner(s) for review before the examination.  All indicated tests and studies should be conducted at the respective examination(s).

With respect to the hypertension claim, the examiner should express an opinion as to whether it is at least as likely as not that the Veteran's hypertension was incurred in or otherwise the result of his active service, to include the use of salt and purification tablets as contended at the August 2013 Board hearing.  If the examiner determines the hypertension was not directly related to service, then the examiner should express an opinion as to whether it is at least as likely as not that it was caused or aggravated by a service-connected disability, to include the Veteran's PTSD and/or intestinal parasitism.  By aggravation, the Board means a permanent increase in severity that is beyond natural progression.  

A complete rational for any opinion expressed should be provided.  If the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  After completing any additional development deemed necessary, the RO should readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished SSOC, which addresses all of the evidence obtained after the issuance of the last SSOC in June 2013, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


